UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53948 GIGGLES N HUGS, INC. (Exact name of registrant as specified in its charter) Nevada 20-1681362 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10250 Santa Monica, #155, Los Angeles, CA (Address of principal executive offices) (Zip Code) (310) 553-4847 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo ¨ The number of shares of Common Stock, $0.001 par value, outstanding on May 7, 2012 was 22,862,145 shares. 1 GIGGLES N HUGS, INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signature 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. GIGGLES N HUGS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, 2012 December 31, 2011 Assets Current assets: Cash and equivalents $ $ Inventory Prepaid expenses - Total current assets Fixed assets: Total fixed assets, net Other assets: Security deposit Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Incentive from lessor Accrued expenses Deferred revenue Total current liabilities Total liabilities Stockholders' equity: Common stock, $0.001 par value, 1,125,000,000 shares authorized, 22,862,145 and 22,862,145 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively Common stock payable (50,000 shares as of March 31, 2012) - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 GIGGLES N HUGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended March 31, Revenue Food and beverage sales $ $ Private party rentals Other sales Allowances, returns and discounts ) ) Net sales Costs and operating expenses Cost of sales including food and beverage Labor Occupancy cost Depreciation Total operating expenses Other expenses Executive Compensation - Consulting expenses Professional expenses General and administrative expenses Total costs and operating expenses Net loss $ ) $ ) Net loss per share - basic $ ) $ ) Weighted average number of common shares outstanding - basic See Accompanying Notes to Consolidated Financial Statements. 4 GIGGLES N HUGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the three months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Shares issued for executive compensation - Changes in operating assets and liabilities: Increase in prepaid expenses ) - Increase in inventory ) - Decrease in accounts payable ) ) Decrease in lease incentive liability ) ) Increase in accrued expenses Increase in deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of fixed assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from note payable - ) Members' distribution - ) Proceeds from reverse merger - Proceeds from shares issued - Net cash provided by financing activities - NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $
